Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The claims in the application are deemed to be directed to a nonobvious improvement over the prior art.  The claims recite a pipe brake fixture comprising a yoke having two articulating jaws with at least two handles a means for locking said at least two handles in position forming a contact surface with a pipe and said fixture and a means for pressing said fixture along the pipe center axis direction thereby shifting said fixture into an inclined position thereby forming an eccentric shaped contact surface that increases the friction coefficient at said eccentric shaped contact surface.  The closest prior art of Ryan et al. US 6280119 and Seach et al. US 4403938 both disclose pipe fixtures.  Ryan discloses a fixture in Fig. 14 for gripping a pipe (14) having a yoke with two articulating jaws (188), at least two handles (ends of 188) with an aligning means (abutment 232), and a locking means (194,196).  However, Ryan fails to disclose, teach or suggest a means for pressing said fixture as claimed.  The prior art of Seach discloses a pipe brake fixture for gripping a pipe (41) having a yoke (33) disposed on said pipe, at least two handles (35), a means for aligning (38), a means for locking the two handles in position (36,37) and a means for pressing said fixture (36,37) for an inclined position (see Figs.4-5).  Seach fails to disclose, teach or suggest at least two articulating jaws disposed on the yoke and having two handles disposed on the jaws.  For the above reasons, the claims overcome the prior art of record.  Hunter US 4418458 and Rehman GB 2112484A are pertinent to the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYRONE V HALL JR/Primary Examiner, Art Unit 3723